 

OHR Pharmaceutical, Inc. - 8-K [ohr-8k_040517.htm]

 

Exhibit 10.2

OHR PHARMACEUTICAL, INC.

20,250,032 Shares of Common Stock

And

14,175,059 Warrants to Purchase One Share of Common Stock

 

PLACEMENT AGENT AGREEMENT

April 5, 2017

Chardan Capital Markets, LLC
17 State Street
Suite 1600
New York, NY 10004

H.C. Wainwright & Co., LLC
430 Park Avenue
New York, New York 10022

Ladies and Gentlemen:

Ohr Pharmaceutical, Inc., a Delaware corporation (the “Company”), proposes to
issue and sell to the purchasers (the “Offering”), pursuant to the terms and
conditions of this Placement Agent Agreement (this “Agreement”) and the
Securities Purchase Agreements in the form of Exhibit A attached hereto (the
“Subscription Agreements”), entered into with the purchasers identified therein
(each a “Purchaser” and collectively, the “Purchasers”) an aggregate of
20,250,032 shares (the “Shares”) of common stock, par value $0.0001 per share
(the “Common Stock”), of the Company and 14,175,059 warrants (the “Warrants”),
each Warrant entitles the holder to purchase one share of Common Stock at an
exercise price of $1.00 per share at any time prior to the expiration thereof
the five year anniversary of issuance (the “Warrant Shares”). The Shares, the
Warrants and the Warrant Shares are collectively referred to as the
“Securities”. The Purchasers shall receive .7 of a Warrant for each Share
purchased and the Shares and the Warrants shall be immediately separable and
transferable upon issuance. The terms of the Warrants are set forth in the form
of Warrant attached as Exhibit B attached hereto. Each person desiring to
purchase Securities in the Offering will be required to (i) execute and deliver
to the Company a fully completed Subscription Agreement; and (ii) transmit the
full amount of the purchase price of the Shares subscribed for, in accordance
with the instructions set forth in the Subscription Agreement, to the escrow
account (the “Escrow Account”), established pursuant to an escrow agreement (the
“Escrow Agreement”) by and among Continental Stock Transfer & Trust Company, the
escrow agent for the Offering (the “Escrow Agent”), the Company and the Chardan
Capital Markets, LLC (“Chardan”). The Company hereby confirms its agreement with
Chardan and H.C. Wainwright & Co., LLC (“Wainwright”) to act as placement agents
(the “Placement Agents,” or each, an “Placement Agent”) in accordance with the
terms and conditions hereof.

1.       

AGREEMENT TO ACT AS PLACEMENT AGENTS; PLACEMENT OF SECURITIES. On the basis of
the representations, warranties and agreements of the Company herein contained,
and subject to all the terms and conditions of this Agreement:

(a)       

The Company hereby authorizes the Placement Agents to act as its agents to
solicit offers for the purchase of all or part of the Securities from the
Company in connection with the proposed offering of the Securities (the
“Offering”).

 

  

 

 

(b)       

The Company hereby acknowledges that each Placement Agent has agreed, as agent
of the Company, to use its reasonable best efforts to solicit offers to purchase
the Securities from the Company on the terms and subject to the conditions set
forth in the Prospectus (as defined below). Each Placement Agent shall use
reasonable best efforts to assist the Company in obtaining performance by each
Purchaser whose offer to purchase Securities has been solicited by the Placement
Agent and accepted by the Company, but no Placement Agent shall, except as
otherwise provided in this Agreement, be obligated to disclose the identity of
any potential purchaser or have any liability to the Company in the event any
such purchase is not consummated for any reason. Under no circumstances will any
Placement Agent be obligated to underwrite or purchase any Securities for its
own account and, in soliciting purchases of Securities, each Placement Agent
shall act solely as the Company’s agent and not as principal, and neither
Placement Agent shall have any authority to bind the Company in respect of the
sale of any Securities.

(c)       

Subject to the provisions of this Section 1, offers for the purchase of
Securities may be solicited by the Placement Agents as agents for the Company at
such times and in such amounts as the Placement Agents deems advisable. Each
Placement Agent shall communicate to the Company, orally or in writing, each
reasonable offer to purchase Securities received by it as agent of the Company.
The Company shall have the sole right to accept offers to purchase Securities
and may reject any such offer, in whole or in part.

(d)       

The Securities are being sold to the Purchasers at a combined initial public
offering price of $0.70 for one Share and Warrant to purchase .7 of a share of
Common Stock (the “Public Offering Price”). The purchases of Securities by the
Purchasers shall be evidenced by the execution of Subscription Agreements by
each of the Purchasers and the Company.

(e)       

As compensation for services rendered, on the Closing Date (as defined in
Section 5 hereof), the Company shall authorize the payment from the Escrow
Account to (x) Chardan by wire transfer of immediately available funds to an
account or accounts designated by Chardan, an aggregate amount in cash equal to
the product of 70% of 8.0% of the gross proceeds received by the Company from
the sale of the Securities on such Closing Date, and (y) Wainwright by wire
transfer of immediately available funds to an account or accounts designated by
Wainwright, an aggregate amount in cash equal to the product of 30% of the gross
proceeds received by the Company from the sale of the Securities on such Closing
Date. Each Placement Agent may retain other brokers or dealers to act as
sub-agents on its behalf in connection with the Offering, with any fees they may
be entitled to being paid out of the fee paid to such Placement Agent pursuant
to this Section 1(e).

No Securities which the Company has agreed to sell pursuant to this Agreement
and the Subscription Agreements shall be deemed to have been purchased and paid
for, or sold by the Company, until such securities shall have been delivered to
the Purchaser thereof against payment by such Purchaser. If the Company shall
default in its obligations to deliver such securities to a Purchaser whose offer
it has accepted, the Company shall indemnify and hold the Placement Agents
harmless against any loss, claim, damage or expense arising from or as a result
of such default by the Company in accordance with the procedures set forth in
Section 8 herein.

2.       

Registration Statement and Prospectus.

(a)       

The Company has prepared and filed with the Securities and Exchange Commission
(the “Commission”) a “shelf” registration statement on Form S-3 (File No.
333-201368) under the Securities Act of 1933, as amended (the “Securities Act”)
and the rules and regulations (the “Rules and Regulations”) of the Commission
thereunder, and such amendments to such registration statement (including post
effective amendments) as may have been required to the date of this Agreement.
which registration statement was declared effective by the Commission on January
21, 2015. Except as the context may otherwise require, such registration
statement on file with the Commission at any given time, including any
amendments thereto at such time, the exhibits and schedules thereto at such
time, documents filed as a part thereof or incorporated pursuant to Item 12 of
Form S-3 under the Securities Act at such time and the documents and information
otherwise deemed to be a part thereof or included therein pursuant to Rule 430B
of the Securities Act Regulations (the “Rule 430B Information”) or otherwise
pursuant to the Securities Act Regulations at such time, is referred to herein
as the “Registration Statement.” The Registration Statement at the time it
originally became effective is referred to herein as the “Initial Registration
Statement.” If the Company files any registration statement with the Commission
pursuant to Rule 462(b) of the Securities Act Regulations relating to the
Securities, then, after such filing, any reference herein to the Registration
Statement shall also be deemed to include such registration statement filed
pursuant to Rule 462(b).

 

 2 

 

 

(b)       

The prospectus in the form in which it was filed with the Commission in
connection with the Initial Registration Statement is herein called the “Base
Prospectus.” Each preliminary prospectus supplement to the Base Prospectus
(including the Base Prospectus as so supplemented) that described the Securities
and the Offering and omitted Rule 430B Information and that was used prior to
the filing of the final prospectus supplement referred to in the following
paragraph is herein called a “Preliminary Prospectus.”

(c)       

Promptly after the execution and delivery of this Agreement, the Company will
prepare and file with the Commission a final prospectus supplement to the Base
Prospectus relating to the Securities and the Offering in accordance with the
provisions of Rule 430B (“Rule 430B”) and Rule 424(b) (“Rule 424(b)”) of the
Securities Act Regulations. Such final prospectus supplement (including the Base
Prospectus as so supplemented), in the form filed with the Commission pursuant
to Rule 424(b) under the Securities Act is herein called the “Prospectus.”

(d)       

Any reference in this Agreement to the Registration Statement, the Base
Prospectus, any Preliminary Prospectus or the Prospectus shall be deemed to
refer to and include the documents incorporated or deemed incorporated by
reference therein pursuant to Item 12 of Form S-3 which were filed under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations of the Commission promulgated thereunder (the “Exchange Act
Regulations”), on or before the date of this Agreement, or the issue date of the
Base Prospectus, any Preliminary Prospectus or the Prospectus, as the case may
be; and any reference in this Agreement to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement, the Base Prospectus,
any Preliminary Prospectus or the Prospectus shall be deemed to refer to and
include the filing of any document under the Exchange Act after the date of this
Agreement, or the issue date of the Base Prospectus, any Preliminary Prospectus
or the Prospectus, as the case may be, deemed to be incorporated therein by
reference. All references in this Agreement to financial statements and
schedules and any other information which is “contained, “included,”
“described,” “referenced,” “set forth” or “stated” in the Registration
Statement, the Base Prospectus, any Preliminary Prospectus or the Prospectus
(and all other references of like import) shall be deemed to mean and include
all such financial statements and schedules and any other information which is
or is deemed to be incorporated by reference in the Registration Statement, the
Base Prospectus, any Preliminary Prospectus or the Prospectus, as the case may
be.

(i)       

“Applicable Time” means 9:30 a.m., Eastern Time, on the date of this Agreement.

(ii)       

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 of the Securities Act Regulations (“Rule 433”), including
without limitation any “free writing prospectus” (as defined in Rule 405 of the
Securities Act Regulations) relating to the Securities that is (i) required to
be filed with the Commission by the Company, (ii) a “road show that is a written
communication” within the meaning of Rule 433(d)(8)(i), whether or not required
to be filed with the Commission, or (iii) exempt from filing with the Commission
pursuant to Rule 433(d)(5)(i) because it contains a description of the
Securities or of the Offering that does not reflect the final terms, in each
case in the form filed or required to be filed with the Commission or, if not
required to be filed, in the form retained in the Company’s records pursuant to
Rule 433(g).

(iii)       

“Issuer General Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is intended for general distribution to prospective investors
(other than a “bona fide electronic road show,” as defined in Rule 433 (the
“Bona Fide Electronic Road Show”)).

(iv)       

“Issuer Limited Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is not an Issuer General Use Free Writing Prospectus.

(v)       

“Pricing Disclosure Package” means any Issuer General Use Free Writing
Prospectus issued at or prior to the Applicable Time, the Preliminary Prospectus
Supplement dated April 4, 2017, all considered together.

 

 3 

 

 

(e)       

The shares of Common Stock are registered pursuant to Section 12(b) under the
Exchange Act. The Company has taken no action designed to, or likely to have the
effect of, terminating the registration of the shares of Common Stock under the
Exchange Act, nor has the Company received any notification that the Commission
is contemplating terminating such registration.

(f)       

The Company and the transactions contemplated by this Agreement meet the
requirements for, and comply with the conditions for the use of, Form S-3 under
the Securities Act without reference to Instruction I.B.6 of Form S-3. The
Company is not a shell company (as defined in Rule 405 of the Securities Act
Regulations) and has not been a shell company for at least 12 calendar months
previously and if it has been a shell company at any time previously, has filed
current Form 10 information (as defined in Instruction I.B.6 of Form S-3) with
the Commission at least 12 calendar months previously reflecting its status as
an entity that is not a shell company.

(g)       

The shares of Common Stock are listed on the NASDAQ Capital Market (the
“Exchange”), and the Company has taken no action designed to, or likely to have
the effect of, delisting the shares of Common Stock from the Exchange, nor has
the Company received any notification that the Exchange is contemplating
terminating such listing except as described in the Registration Statement, the
Pricing Disclosure Package and the Prospectus. The Company has filed an
application for the Listing of Additional Shares with the Exchange to list the
Securities.

(h)       

Neither the Commission nor, to the Company’s knowledge, any state regulatory
authority has issued any order preventing or suspending the use of the
Registration Statement, any Preliminary Prospectus or the Prospectus or has
instituted or, to the Company’s knowledge, threatened to institute, any
proceedings with respect to such an order. The Company has complied with each
request (if any) from the Commission for additional information.

3.       

Representations and Warranties of the Company Regarding the Offering.

(a)       

The Company represents and warrants to, and agrees with, the several Placement
Agents, as of the date hereof and as of the Closing Date (as defined in Section
5(a) below), except as otherwise indicated, as follows:

(i)       

Each of the Registration Statement and any post-effective amendment thereto, at
the time it became effective (including each deemed effective date with respect
to the Placement Agents pursuant to Rule 430B or otherwise under the Securities
Act), complied in all material respects with the requirements of the Securities
Act and the Securities Act Regulations. Each Preliminary Prospectus, including
the Base Prospectus filed as part of the Registration Statement as originally
filed or as part of any amendment or supplement thereto, and the Prospectus, at
the time each was filed or will be filed with the Commission, complied or will
comply in all material respects with the requirements of the Securities Act and
the Securities Act Regulations. Each Preliminary Prospectus delivered to the
Placement Agents for use in connection with this Offering and the Prospectus was
or will be identical to the electronically transmitted copies thereof filed with
the Commission pursuant to EDGAR, except to the extent permitted by Regulation
S-T.

(ii)       

The Pricing Disclosure Package, as of the Applicable Time, as of the date of
this Agreement, at the Closing Date, did not, does not and will not include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; and each Issuer Limited Use Free Writing
Prospectus hereto does not conflict with the information contained in the
Registration Statement, any Preliminary Prospectus or the Prospectus, and each
such Issuer Limited Use Free Writing Prospectus, as supplemented by and taken
together with the Prospectus as of the Applicable Time, did not include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that this
representation and warranty shall not apply to statements made or statements
omitted in reliance upon and in conformity with written information furnished to
the Company with respect to the Placement Agents expressly for use in the
Registration Statement, the Pricing Disclosure Package, any Preliminary
Prospectus or the Prospectus or any amendment thereof or supplement thereto. The
parties acknowledge and agree that such information provided by or on behalf of
any Placement Agent consists solely of the following disclosure contained in the
“Plan of Distribution” section of the Prospectus: the tenth paragraph under the
heading “Plan of Distribution” (the “Agents’ Information”);

 

 4 

 

 

(iii)       

Neither the Prospectus nor any amendment or supplement thereto (including any
prospectus wrapper), as of its issue date, at the time of any filing with the
Commission pursuant to Rule 424(b), at the Closing Date, included, includes or
will include an untrue statement of a material fact or omitted, omits or will
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided, however, that this representation and warranty shall not apply to the
Agents’ Information; and

(iv)       

The documents incorporated by reference in the Registration Statement, the
Pricing Disclosure Package and the Prospectus, when they became effective or
were filed with the Commission, as the case may be, conformed in all material
respects to the requirements of the Securities Act or the Exchange Act, as
applicable, and the rules and regulations of the Commission thereunder and none
of such documents contained any untrue statement of a material fact or omitted
to state any material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; and any further documents so filed and incorporated by
reference in the Registration Statement, the Pricing Disclosure Package and the
Prospectus, when such documents become effective or are filed with the
Commission, as the case may be, will conform in all material respects to the
requirements of the Securities Act or the Exchange Act, as applicable, and the
rules and regulations of the Commission thereunder, and will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

(v)       

The agreements and documents described in the Registration Statement, the
Pricing Disclosure Package and the Prospectus conform in all material respects
to the descriptions thereof contained or incorporated by reference therein, and
there are no agreements or other documents required by the Securities Act and
the Securities Act Regulations to be described in the Registration Statement,
the Pricing Disclosure Package and the Prospectus or to be filed with the
Commission as exhibits to the Registration Statement or to be incorporated by
reference in the Registration Statement, the Pricing Disclosure Package and the
Prospectus, that have not been so described or filed or incorporated by
reference. Each agreement or other instrument (however characterized or
described) to which the Company is a party or by which it is or may be bound or
affected and (i) that is referred to or incorporated by reference in the
Registration Statement, the Pricing Disclosure Package and the Prospectus, or
(ii) is material to the Company’s business, has been duly authorized and validly
executed by the Company, is in full force and effect in all material respects
and is enforceable against the Company and, to the Company’s knowledge, the
other parties thereto, in accordance with its terms, except (x) as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting creditors’ rights generally, (y) as enforceability of any
indemnification or contribution provision may be limited under the federal and
state securities laws, and (z) that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to the equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought. None of such agreements or instruments has been assigned by the
Company, and neither the Company nor, to the Company’s knowledge, any other
party is in default thereunder and, to the Company’s knowledge, no event has
occurred that, with the lapse of time or the giving of notice, or both, would
constitute a default thereunder. To the best of the Company’s knowledge,
performance by the Company of the material provisions of such agreements or
instruments will not result in a violation of any existing applicable law, rule,
regulation, judgment, order or decree of any governmental agency or court,
domestic or foreign, having jurisdiction over the Company or any of its assets
or businesses (each, a “Governmental Entity”), including, without limitation,
those relating to pharmaceutical and environmental laws and regulations.

 

 5 

 

 

(vi)       

No securities of the Company have been sold by the Company or by or on behalf
of, or for the benefit of, any person or persons controlling, controlled by or
under common control with the Company, except as disclosed in the Registration
Statement, the Pricing Disclosure Package and the Prospectus.

(vii)       

The disclosures in the Registration Statement, the Pricing Disclosure Package
and the Prospectus concerning the effects of federal, state, local and all
foreign regulation on the Company’s business as currently contemplated are
correct in all material respects and no other such regulations are required to
be disclosed in the Registration Statement, the Pricing Disclosure Package and
the Prospectus which are not so disclosed. The Company has not distributed any
prospectus or other offering material in connection with the offering and sale
of the Securities other than the Pricing Disclosure Package.

(viii)       

The Company is not an “ineligible issuer,” as defined in Rule 405 under the
Securities Act.

(ix)       

The consolidated financial statements of the Company, together with the related
notes, included in the Registration Statement, the Pricing Disclosure Package
and the Final Prospectus comply in all material respects with the applicable
requirements of the Securities Act and fairly present the consolidated financial
condition of the Company as of the dates indicated and the results of operations
and changes in cash flows for the periods therein specified in conformity with
U.S. generally accepted accounting principles consistently applied throughout
the periods involved except as may be set forth in the related notes included or
incorporated by reference in the Registration Statement, the Pricing Disclosure
Package and the Final Prospectus; and the supporting schedules included in the
Registration Statement present fairly the information required to be stated
therein. The pro forma and pro forma as adjusted financial information included
in the Registration Statement, the Pricing Disclosure Package and the Final
Prospectus has been properly compiled and prepared in all material respects in
accordance with the applicable requirements of the Securities Act and the Rules
and Regulations and include all adjustments necessary to present fairly in
accordance with U.S. generally accepted accounting principles the pro forma and
as adjusted financial position of the respective entity or entities presented
therein at the respective dates indicated and their cash flows and the results
of operations for the respective periods specified. No other financial
statements, pro forma financial information or schedules are required under the
Securities Act to be included or incorporated by reference in the Registration
Statement, the Pricing Disclosure Package or the Final Prospectus.

(x)       

To the Company’s knowledge, MaloneBailey LLP, which has expressed its opinion
with respect to certain of the financial statements and schedules filed as a
part of the Registration Statement and included in the Registration Statement,
the Pricing Disclosure Package and the Final Prospectus, is an independent
public accounting firm with respect to the Company within the meaning of the
Securities Act and the Rules and Regulations.

(xi)       

The Company had a reasonable basis for, and made in good faith, each
“forward-looking statement” (within the meaning of Section 27A of the Securities
Act or Section 21E of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) contained or incorporated by reference in the Registration
Statement, the Pricing Disclosure Package, the Final Prospectus, in each case at
the time such “forward-looking statement” was made.

(xii)       

All statistical or market-related data included in the Registration Statement,
the Pricing Disclosure Package or the Final Prospectus, are based on or derived
from sources that the Company reasonably believes to be reliable and accurate,
and the Company has obtained the written consent to the use of such data from
such sources, to the extent required, other than such consents the failure of
which to obtain is not reasonably likely to result in a Material Adverse Effect
(as defined below in Section 4(a)(i)).

(xiii)       

The Company has not taken, directly or indirectly, any action that is designed
to or that has constituted or that would reasonably be expected to cause or
result in the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Securities.

 

 6 

 

 

(xiv)       

The Company is not and, after giving effect to the offering and sale of the
Securities and the application of the net proceeds thereof, will not be an
“investment company,” as such term is defined in the Investment Company Act of
1940, as amended.

(b)       

Any certificate signed by any officer of the Company and delivered to the
Placement Agents or to the Placement Agents’ counsel shall be deemed a
representation and warranty by the Company to the Placement Agents as to the
matters covered thereby.

4.       

Representations and Warranties Regarding the Company.

(a)       

The Company represents and warrants to and agrees with, the several Placement
Agents, as of the date hereof and as of the Closing Date (as defined in Section
5(a) below), except as set forth in the Registration Statement, the Pricing
Disclosure Package and the Prospectus, as follows:

(i)       

Each of the Company and its subsidiaries has been duly organized and is validly
existing as a corporation or other entity in good standing under the laws of its
jurisdiction of organization. Each of the Company and its subsidiaries has the
power and authority (corporate or otherwise) to own its properties and conduct
its business as currently being carried on and as described in the Registration
Statement, the Pricing Disclosure Package and the Prospectus, and is duly
qualified to do business as a foreign corporation or other entity in good
standing in each jurisdiction in which it owns or leases real property or in
which the conduct of its business makes such qualification necessary and in
which the failure to so qualify would have or is reasonably likely to result in
a material adverse effect upon the business, prospects, properties, operations,
condition (financial or otherwise) or results of operations of the Company and
its subsidiaries, taken as a whole, or in its ability to perform its obligations
under this Agreement (“Material Adverse Effect”). Except for those of the
Company’s subsidiaries set forth on Schedule II attached hereto, none of the
Company’s subsidiaries is a “significant subsidiary” (as such term is defined in
Rule 1-02 of Regulation S-X promulgated under the Securities Act).

(ii)       

The Company has the power and authority to enter into this Agreement, the Escrow
Agreement and the Warrants and to authorize, issue and sell the Securities as
contemplated by this Agreement. Each of this Agreement, the Subscription
Agreements, the Escrow Agreement and the Warrants has been duly authorized,
executed and delivered by the Company, and constitutes a valid, legal and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as rights to indemnity hereunder may be limited by
federal or state securities laws and except as such enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
rights of creditors generally and subject to general principles of equity.

(iii)       

Since the respective dates as of which information is given in the Registration
Statement, the Pricing Disclosure Package and the Prospectus, except as
otherwise specifically stated therein: (i) there has been no material adverse
change in the financial position or results of operations of the Company, nor
any change or development that, singularly or in the aggregate, would involve a
material adverse effect, in or to the condition (financial or otherwise),
results of operations, business, assets or prospects of the Company (a “Material
Adverse Effect”); provided that a failure by the Company to meet the minimum bid
price per share for its shares of Common Stock for a period of 30 consecutive
business days as set forth under Nasdaq Listing Rule 5450(a)(1) shall not
constitute a Material Adverse Effect.; (ii) there have been no material
transactions entered into by the Company, other than as contemplated pursuant to
this Agreement; and (iii) no officer or director of the Company has resigned
from any position with the Company.

 

 7 

 

 

(iv)       

The execution, delivery and performance of this Agreement, the Subscription
Agreements, the Escrow Agreement and the Warrants and the consummation of the
transactions herein contemplated will not (A) result in a breach or violation of
any of the terms and provisions of, or constitute a default under, any law,
order, rule or regulation to which the Company or any subsidiary is subject, or
by which any property or asset of the Company or any subsidiary is bound or
affected, except to the extent such breach, violation or default is not
reasonably likely to have a Material Adverse Effect, (B) conflict with, result
in any violation or breach of, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any right of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) (a “Default Acceleration Event”) of, any
agreement, lease, credit facility, debt, note, bond, mortgage, indenture or
other instrument (the “Contracts”) or obligation or other understanding to which
the Company or any subsidiary is a party or by which any property or asset of
the Company or any subsidiary is bound or affected, except to the extent that
such conflict, default or Default Acceleration Event is not reasonably likely to
result in a Material Adverse Effect, or (C) result in a breach or violation of
any of the terms and provisions of, or constitute a default under, the Company’s
certificate of incorporation, as amended, or by-laws, as amended.

(v)       

Neither the Company nor any of its subsidiaries is in violation, breach or
default under its certificate of incorporation, as amended, by-laws, as amended,
or other equivalent organizational or governing documents, except where the
violation, breach or default in the case of a subsidiary of the Company is not
reasonably likely to result in a Material Adverse Effect.

(vi)       

No consents, approvals, orders, authorizations or filings are required on the
part of the Company and its subsidiaries in connection with the execution,
delivery or performance of this Agreement, the Subscription Agreements, the
Escrow Agreement and the Warrants and the issue and sale of the Securities,
except (A) the registration under the Securities Act of the Securities, (B) such
consents, approvals, authorizations, registrations or qualifications as may be
required under state or foreign securities or Blue Sky laws and the rules of the
Financial Industry Regulatory Authority, Inc. (“FINRA”) in connection with the
offer and sale of the Securities by the several Placement Agents and sub-agents,
(C) such consents, approvals, orders, authorizations and filings the failure of
which to make or obtain is not reasonably likely to result in a Material Adverse
Effect, (D) approval from the Nasdaq Stock Market for the listing of the Shares
and Warrant Shares for trading, and (C) such consents, approvals and waivers
which have been obtained by the Company, and which are in full force and effect
as of the date hereof.

(vii)       

The Company has an authorized capitalization as set forth in the Registration
Statement, the Pricing Disclosure Package and the Prospectus. All of the issued
and outstanding shares of capital stock of the Company are duly authorized and
validly issued, fully paid and nonassessable, and have been issued in compliance
with all applicable securities laws, and conform in all material respects to the
description thereof in the Registration Statement, the Pricing Disclosure
Package and the Prospectus. All of the issued shares of capital stock of each
subsidiary of the Company have been duly and validly authorized and issued, are
fully paid and non-assessable and other than as set forth in the Registration
Statement, the Pricing Disclosure Package and the Prospectus are owned directly
or indirectly by the Company, free and clear of all liens, encumbrances,
equities or claims. Except for the issuances of options or restricted stock in
the ordinary course of business, since the respective dates as of which
information is provided in the Registration Statement, the Pricing Disclosure
Package or the Prospectus, the Company has not entered into or granted any
convertible or exchangeable securities, options, warrants, agreements, contracts
or other rights in existence to purchase or acquire from the Company any shares
of the capital stock of the Company. The Shares, when issued and delivered
against payment therefor as provided herein and in the Subscription Agreements
will be duly authorized and validly issued, fully paid and nonassessable, will
be issued in compliance with all applicable securities laws, and will be free of
preemptive, registration or similar rights and will conform to the description
of the capital stock of the Company contained in the Registration Statement, the
Pricing Disclosure Package and the Prospectus. The Warrant Shares, when issued,
paid for and delivered upon due exercise of the Warrants, will be duly
authorized and validly issued, fully paid and nonassessable, will be issued in
compliance with all applicable securities laws, and will be free of preemptive,
registration or similar rights. The Warrant Shares have been reserved for
issuance. The Securities, when issued, will conform in all material respects to
the descriptions thereof set forth in the Registration Statement, the Pricing
Disclosure Package and the Prospectus.

 

 8 

 

 

(viii)       

Each of the Company and its subsidiaries has (A) filed all returns (as
hereinafter defined) required to be filed with taxing authorities prior to the
date hereof or has duly obtained extensions of time for the filing thereof and
(B) paid all taxes (as hereinafter defined) shown as due on such returns that
were filed and has paid all taxes imposed on or assessed against the Company or
such respective subsidiary, except, in all cases, for any such amounts that the
Company or any subsidiary is contesting in good faith and except in any case in
which the failure to so file or pay would not reasonably be expected to have a
Material Adverse Effect. The provisions for taxes payable, if any, shown on the
financial statements filed with or as part of the Registration Statement are
sufficient for all accrued and unpaid taxes, whether or not disputed, and for
all periods to and including the dates of such consolidated financial
statements. No issues have been raised and are currently pending by any taxing
authority in connection with any of the returns or taxes asserted as due from
the Company or its subsidiaries, and no waivers of statutes of limitation with
respect to the returns or collection of taxes have been given by or requested
from the Company or its subsidiaries. The term “taxes” means all federal, state,
local, foreign, and other net income, gross income, gross receipts, sales, use,
ad valorem, transfer, franchise, profits, license, lease, service, service use,
withholding, payroll, employment, excise, severance, stamp, occupation, premium,
property, windfall profits, customs, duties or other taxes, fees, assessments,
or charges of any kind whatever, together with any interest and any penalties,
additions to tax, or additional amounts with respect thereto. The term “returns”
means all returns, declarations, reports, statements, and other documents
required to be filed in respect to taxes.

(ix)       

Since the respective dates as of which information is given in the Registration
Statement, the Pricing Disclosure Package or the Prospectus, (a) neither the
Company nor any of its subsidiaries has incurred any material liabilities or
obligations, direct or contingent, or entered into any material transactions
other than in the ordinary course of business, (b) the Company has not declared
or paid any dividends or made any distribution of any kind with respect to its
capital stock, there has not been any change in the capital stock of the Company
or any of its subsidiaries or warrants or the issuance of restricted stock
awards or restricted stock units under the Company’s existing stock awards plan,
or any new grants thereof in the ordinary course of business, (c) there has not
been any material change in the Company’s long-term or short-term debt, and (d)
there has not been the occurrence of any Material Adverse Effect.

(x)       

Except as a set forth in the Registration Statement, the Pricing Disclosure
Package and the Prospectus, there is not pending or, to the knowledge of the
Company, threatened, any action, suit or proceeding to which the Company or any
of its subsidiaries is a party or of which any property or assets of the Company
or its subsidiaries is the subject before or by any court or governmental
agency, authority or body, or any arbitrator or mediator, which is reasonably
likely to result in a Material Adverse Effect or adversely affect the
consummation of the transactions contemplated by this Agreement.

(xi)       

The Company and each of its subsidiaries holds, and is in compliance with, all
franchises, grants, authorizations, licenses, permits, easements, consents,
certificates and orders (“Permits”) of any governmental or self-regulatory
agency, authority or body required for the conduct of its business, and all such
Permits are in full force and effect, in each case except where the failure to
hold, or comply with, any of them is not reasonably likely to result in a
Material Adverse Effect.

(xii)       

The Company and its subsidiaries have good and marketable title to all property
(whether real or personal) described in the Registration Statement, the Pricing
Disclosure Package and the Prospectus as being owned by them that is material to
the business of the Company, in each case free and clear of all liens, claims,
security interests, other encumbrances or defects, except those that are not
reasonably likely to result in a Material Adverse Effect. The property held
under lease by the Company and its subsidiaries is held by them under valid,
subsisting and enforceable leases with only such exceptions with respect to any
particular lease as do not interfere in any material respect with the conduct of
the business of the Company and its subsidiaries.

(xiii)       

The Company and each of its subsidiaries owns or possesses or has valid right to
use all patents, patent applications, trademarks, service marks, trade names,
trademark registrations, service mark registrations, copyrights, licenses,
inventions, trade secrets and similar rights (“Intellectual Property”) necessary
for the conduct of the business of the Company and its subsidiaries as currently
carried on and as described in the Registration Statement, the Pricing
Disclosure Package and the Prospectus. To the knowledge of the Company, no
action or use by the Company or any of its subsidiaries will involve or give
rise to any infringement of, or license or similar fees for, any Intellectual
Property of others, except where such action, use, license or fee is not
reasonably likely to result in a Material Adverse Effect. Neither the Company
nor any of its subsidiaries has received any notice alleging any such
infringement or fee.

 

 9 

 

 

(xiv)       

The Company and each of its subsidiaries has complied with, is not in violation
of, and has not received any notice of violation relating to any law, rule or
regulation relating to the conduct of its business, or the ownership or
operation of its property and assets, including, without limitation, (A) the
Currency and Foreign Transactions Reporting Act of 1970, as amended, or any
money laundering laws, rules or regulations, (B) any laws, rules or regulations
related to health, safety or the environment, including those relating to the
regulation of hazardous substances, (C) the Sarbanes-Oxley Act and the rules and
regulations of the Commission thereunder, (D) the Foreign Corrupt Practices Act
of 1977 and the rules and regulations thereunder, and (E) the Employment
Retirement Income Security Act of 1974 and the rules and regulations thereunder,
in each case except where the failure to be in compliance is not reasonably
likely to result in a Material Adverse Effect.

(xv)       

Neither the Company nor any of its subsidiaries nor, to the knowledge of the
Company, any director, officer, employee, representative, agent or affiliate of
the Company or any of its subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the offering of the Securities contemplated hereby, or lend,
contribute or otherwise make available such proceeds to any person or entity,
for the purpose of financing the activities of any person currently subject to
any U.S. sanctions administered by OFAC.

(xvi)       

The Company and each of its subsidiaries carries, or is covered by, insurance in
such amounts and covering such risks as, in the Company’s reasonable judgment,
is adequate for the conduct of its business and the value of its properties and
as is customary for similarly sized companies engaged in similar businesses in
similar industries.

(xvii)       

No labor dispute with the employees of the Company or any of its subsidiaries
exists or, to the knowledge of the Company, is imminent, that is reasonably
likely to result in a Material Adverse Effect.

(xviii)       

Except as set forth in the Registration Statement, the Pricing Disclosure
Package and the Prospectus, neither the Company, its subsidiaries nor, to its
knowledge, any other party is in violation, breach or default of any Contract
that is reasonably likely to result in a Material Adverse Effect.

(xix)       

No supplier, customer, distributor or sales agent of the Company has notified
the Company that it intends to discontinue or decrease the rate of business done
with the Company, except where such decrease is not reasonably likely to result
in a Material Adverse Effect.

(xx)       

There are no claims, payments, issuances, arrangements or understandings for
services in the nature of a finder’s, consulting or origination fee with respect
to the introduction of the Company to any Placement Agent or the sale of the
Securities hereunder or any other arrangements, agreements, understandings,
payments or issuances with respect to the Company that may affect the Placement
Agents’ compensation, as determined by FINRA.

(xxi)       

Except as set forth in the Registration Statement, the Pricing Disclosure
Package and the Prospectus, the Company has not made within the 12-month period
prior to the date on which the Registration Statement was filed with the
Commission (“Filing Date”) any direct or indirect payments (in cash, securities
or otherwise) to (i) any person, as a finder’s fee, investing fee or otherwise,
in consideration of such person raising capital for the Company or introducing
to the Company persons who provided capital to the Company, (ii) any FINRA
member, or (iii) any person or entity that has any direct or indirect
affiliation or association with any FINRA member.

(xxii)       

None of the net proceeds of the offering will be paid by the Company to any
participating FINRA member or any affiliate or associate of any participating
FINRA member, except as specifically authorized herein.

 

 10 

 

 

(xxiii)       

Except as set forth in the Registration Statement, the Pricing Disclosure
Package and the Prospectus, to the Company’s knowledge, no (i) officer or
director of the Company or its subsidiaries, (ii) owner of 5% or more of the
Company’s unregistered securities or that of its subsidiaries or (iii) owner of
any amount of the Company’s unregistered securities acquired within the 180-day
period prior to the Filing Date, has any direct or indirect affiliation or
association with any FINRA member. The Company will advise the Placement Agents
and their counsel if it becomes aware at any time prior to the 90th day
following the Effective Time that any officer, director or stockholder of 5% or
more of the Company’s unregistered securities of the Company or its subsidiaries
is or becomes an affiliate or associated person of a FINRA member participating
in the offering.

(xxiv)       

Other than the Placement Agents and sub-agents, no person has the right to act
as an placement agent or as a financial advisor to the Company in connection
with the transactions contemplated hereby.

(xxv)       

The statements set forth in the Registration Statement, the Pricing Disclosure
Package and the Prospectus under the caption “Description of Securities Offered
Hereby,” “Description of Capital Stock” insofar as they purport to constitute a
summary of the terms of the Securities are accurate, complete and fair in all
material respects.

(xxvi)       

Except as set forth in the Registration Statement, the Pricing Disclosure
Package and the Prospectus, there are no contracts, agreements or understandings
between the Company and any person granting such person the right (other than
rights which have been waived in writing or otherwise satisfied or not
enforceable in connection with the offering of the Securities) to require the
Company to file a registration statement under the Securities Act with respect
to any securities of the Company owned or to be owned by such person or to
require the Company to include such securities in the securities registered
pursuant to the Registration Statement or in any securities being registered
pursuant to any other registration statement filed by the Company under the
Securities Act.

(xxvii)       

The Company and each of its subsidiaries (i) are in compliance with all, and
have not violated any, laws, regulations, ordinances, rules, orders, judgments,
decrees, permits or other legal requirements of any governmental authority,
including without limitation any international, national, state, provincial,
regional, or local authority, relating to the protection of human health or
safety, the environment, or natural resources, or to hazardous or toxic
substances or wastes, pollutants or contaminants (including, without limitation,
all health and safety laws) (“Environmental Laws”) applicable to such entity,
which compliance includes, without limitation, obtaining, maintaining and
complying with all permits and authorizations and approvals required by
Environmental Laws to conduct their respective businesses as described in the
Registration Statement, the Pricing Disclosure Package and the Prospectus,
except where the failure to comply would not, singularly or in the aggregate,
have a Material Adverse Effect, and (ii) have not received notice of any actual
or alleged violation of Environmental Laws, or of any potential liability for or
other obligation concerning the presence, disposal or release of hazardous or
toxic substances or wastes, pollutants or contaminants.

 

(A)       

There are no proceedings that are pending, or known to be contemplated, against
the Company or any of its subsidiaries under Environmental Laws in which a
governmental authority is also a party.

(B)       

The Company and its subsidiaries are not aware of any existing liabilities
concerning hazardous or toxic substances or wastes, pollutants or contaminants
that could reasonably be expected to have a Material Adverse Effect on the
capital expenditures, earnings or competitive position of the Company and its
subsidiaries.

(C)       

To the knowledge of the Company, no property which is or has been owned, leased,
used, operated or occupied by the Company or its subsidiaries has been
designated as a Superfund site pursuant to the Comprehensive Environmental
Response, Compensation of Liability Act of 1980, as amended (42 U.S.C. Section
9601, et. seq.), or otherwise designated as a contaminated site under applicable
state or local law.

 

 11 

 

 

(xxviii)       

The Company maintains a system of internal control over financial reporting (as
such term is defined in Rule 13a-15(f) under the Exchange Act) that complies in
all material respects with the requirements of the Exchange Act and has been
designed by the Company’s principal executive officer and principal financial
officer, or under their supervision, to provide reasonable assurance regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with U.S. generally accepted
accounting principles. The Company’s internal control over financial reporting
is effective and the Company is not aware of any material weaknesses in its
internal control over financial reporting.

(xxix)       

Since the date of the latest audited financial statements included in the
Registration Statement, the Pricing Disclosure Package and the Prospectus, there
has been no change in the Company’s internal control over financial reporting
that has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting.

(xxx)       

The Company maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15(e) under the Exchange Act) that comply with the
requirements of the Exchange Act; such disclosure controls and procedures have
been designed to ensure that material information relating to the Company and
its subsidiaries is made known to the Company’s principal executive officer and
principal financial officer by others within those entities; and such disclosure
controls and procedures are effective.

(xxxi)       

The operations of the Company and its subsidiaries are being conducted in
material compliance with applicable employment laws, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Employee
Benefit Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries with respect to the Employee Benefit Laws is pending
or, to the knowledge of the Company, threatened.

(xxxii)       

Neither the Company nor any of its subsidiaries or affiliates, nor any director,
officer, or employee, nor, to the Company’s knowledge, any agent or
representative of the Company or of any of its subsidiaries or affiliates, has
taken any action in furtherance of an offer, payment, promise to pay, or
authorization or approval of the payment or giving of money, property, gifts or
anything else of value, directly or indirectly, to any “government official”
(including any officer or employee of a government or government-owned or
controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office) to
influence official action or secure an improper advantage; and the Company and
its subsidiaries and affiliates conduct their businesses in compliance in all
material respects with applicable anti-corruption laws and have instituted and
maintain and will continue to maintain policies and procedures designed to
promote and achieve compliance in all material respects with such laws and with
the representation and warranty contained herein.

5.       

Purchase, Sale and Delivery of Securities.

(a)       

The time and date of delivery of the closing and the delivery of the funds,
securities and documents required to be delivered to the Placement Agents is
referred to herein as the “Closing Date.” On the Closing Date, the Company shall
deliver the Placement Fee to the respective accounts previously specified in
writing to the Company by the Placement Agents and the documents referred to
herein to the Placement Agents at the offices of Loeb & Loeb LLP, 345 Park
Avenue, New York, NY 10154 or at such other place as shall be agreed upon by the
Company and the Placement Agents.

 

 12 

 

 

6.       

Covenants.

(a)       

The Company covenants and agrees with the several Placement Agents as follows:

(i)       

To prepare the Prospectus in a form approved by the Placement Agents and to file
such Prospectus pursuant to Rule 424(b) under the Securities Act not later than
the Commission’s close of business on the second business day following the
execution and delivery of this Agreement, or, if applicable, such earlier time
as may be required by Rule 430A(a)(3) under the Securities Act.

(ii)       

During the period beginning on the date hereof and ending on the date that the
Prospectus is no longer required by law to be delivered in connection with sales
by an underwriter or dealer (the “Prospectus Delivery Period”), prior to
amending or supplementing the Registration Statement, including any Rule 462
Registration Statement, the Pricing Disclosure Package or the Prospectus, the
Company shall furnish to the Placement Agents for review and comment a copy of
each such proposed amendment or supplement, and the Company shall not file any
such proposed amendment or supplement to which any Placement Agent reasonably
objects.

(iii)       

From the date of this Agreement until the end of the Prospectus Delivery Period,
the Company shall promptly advise the Placement Agents in writing (A) of the
receipt of any comments of, or requests for additional or supplemental
information from, the Commission, (B) of the time and date of any filing of any
post-effective amendment to the Registration Statement or any amendment or
supplement to the Pricing Disclosure Package or the Prospectus, (C) of the time
and date that any post-effective amendment to the Registration Statement becomes
effective and (D) of the issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement or of any order preventing or
suspending its use or the use of the Pricing Disclosure Package, or of any
proceedings to remove, suspend or terminate from listing or quotation the Common
Stock from any securities exchange upon which it is listed for trading or
included or designated for quotation, or of the threatening or initiation of any
proceedings for any of such purposes. If the Commission shall enter any such
stop order at any time during the Prospectus Delivery Period, the Company will
use its reasonable efforts to obtain the lifting of such order at the earliest
possible moment. Additionally, the Company agrees that it shall comply with the
provisions of Rules 424(b), 430A and 430B, as applicable, under the Securities
Act and will use its reasonable efforts to confirm that any filings made by the
Company under Rule 424(b) or Rule 433 were received in a timely manner by the
Commission (without reliance on Rule 424(b)(8) or 164(b) of the Securities Act).

(iv)       

During the Prospectus Delivery Period, the Company will comply with all
requirements imposed upon it by the Securities Act, as now and hereafter
amended, and by the Rules and Regulations, as from time to time in force, and by
the Exchange Act, as now and hereafter amended, so far as necessary to permit
the continuance of sales of or dealings in the Securities as contemplated by the
provisions hereof, the Pricing Disclosure Package, the Registration Statement
and the Prospectus. If during such period any event occurs as the result of
which the Prospectus (or if the Prospectus is not yet available to prospective
purchasers, the Pricing Disclosure Package) would include an untrue statement of
a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which such statement
was made, not misleading, or if during such period it is necessary or
appropriate in the opinion of the Company or its counsel or the Placement Agents
or their counsel to amend the Registration Statement or supplement the
Prospectus (or if the Prospectus is not yet available to prospective purchasers,
the Pricing Disclosure Package) to comply with the Securities Act, the Company
will promptly notify the Placement Agents and will amend the Registration
Statement or supplement the Prospectus (or if the Prospectus is not yet
available to prospective purchasers, the Pricing Disclosure Package) so as to
correct such statement or omission or effect such compliance.

(v)       

The Company shall take or cause to be taken all necessary action to qualify the
Securities for sale under the securities laws of such jurisdictions as the
Placement Agents reasonably designate and to continue such qualifications in
effect so long as required for the distribution of the Securities, except that
the Company shall not be required in connection therewith to file a prospectus
in Canada, to qualify as a foreign corporation or as a dealer in securities in
any jurisdiction in which it is not so qualified, to execute a general consent
to service of process in any state or to subject itself to taxation in respect
of doing business in any jurisdiction in which it is not otherwise subject.

 

 13 

 

 

(vi)       

The Company will furnish to the Placement Agents and counsel for the Placement
Agents copies of the Registration Statement, each Prospectus, and all amendments
and supplements to such documents, in each case as soon as available and in such
quantities as the Placement Agents may from time to time reasonably request.

(vii)       

The Company will make generally available to its security holders as soon as
practicable, but in any event not later than 15 months after the end of the
Company’s current fiscal quarter, an earnings statement (which need not be
audited) covering a 12-month period that shall satisfy the provisions of Section
11(a) of the Securities Act and Rule 158 of the Rules and Regulations.

(viii)       

The Company, whether or not the transactions contemplated hereunder are
consummated or this Agreement is terminated, will pay or cause to be paid (A)
all expenses (including transfer taxes allocated to the respective transferees)
incurred in connection with the delivery to the Placement Agents of the
Securities, (B) all expenses and fees (including, without limitation, fees and
expenses of the Company’s counsel) in connection with the preparation, printing,
filing, delivery, and shipping of the Registration Statement (including the
financial statements therein and all amendments, schedules, and exhibits
thereto), the Securities, the Pricing Disclosure Package, the Prospectus and any
amendment thereof or supplement thereto, (C) all reasonable filing fees and
reasonable fees and disbursements of counsel incurred in connection with the
qualification of the Securities for offering and sale by the Placement Agents or
by dealers under the securities or blue sky laws of the states and other
jurisdictions that the Placement Agents shall designate (including, without
limitation, all filing and registration fees, and the fees and disbursements of
the Company’s counsel, and to the extent required Placement Agents’ counsel, for
either such counsel’s participation in the blue sky and stock exchange listing
process, (D) the fees and expenses of any transfer agent or registrar, (E) the
reasonable filing fees and reasonable fees and disbursements of Placement
Agents’ counsel incident to any required review and approval by FINRA of the
terms of the sale of the Securities, (F) listing fees, if any, and (G) all other
costs and expenses incident to the performance of its obligations hereunder that
are not otherwise specifically provided for herein. The Company will reimburse
the Placement Agents for their reasonable out-of-pocket expenses, including
their legal fees and disbursements, in connection with the purchase and sale of
the Securities contemplated hereby up to an aggregate of $75,000. If this
Agreement is terminated by the Placement Agents in accordance with the
provisions of Section 7 or Section 11, the Company will reimburse the Placement
Agents for all out-of-pocket disbursements (including, but not limited to,
reasonable fees and disbursements of counsel, travel expenses, postage,
facsimile and telephone charges) fees and disbursements incurred by the
Placement Agents in connection with its investigation, preparing to market and
marketing the Securities or in contemplation of performing its obligations
hereunder, not to exceed $75,000.

(ix)       

The Company intends to apply the net proceeds from the sale of the Securities to
be sold by it hereunder for the purposes set forth in the Pricing Disclosure
Package and in the Final Prospectus.

(x)       

The Company has not taken and will not take, directly or indirectly, during the
Prospectus Delivery Period, any action designed to or which might reasonably be
expected to cause or result in, or that has constituted, the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.

(xi)       

The Company represents and agrees that, and each Placement Agent, severally and
not jointly, represents and agrees that, it has not made and will not make any
offer relating to the Securities that would constitute a “free writing
prospectus,” as defined in Rule 405 under the Securities Act, relating to the
Securities.

 

 14 

 

 

(xii)       

The Company hereby agrees that, without the prior written consent of the
Placement Agents, it will not, during the period ending 90 days after the date
hereof (“Lock-Up Period”), (i) offer, pledge, issue, sell, contract to sell,
purchase, contract to purchase, lend, or otherwise transfer or dispose of,
directly or indirectly, any shares of Common Stock or any securities convertible
into or exercisable or exchangeable for Common Stock; or (ii) enter into any
swap or other arrangement that transfers to another, in whole or in part, any of
the economic consequences of ownership of the Common Stock, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of Common Stock or such other securities, in cash or otherwise; or (iii) file
any registration statement with the Commission relating to the offering of any
shares of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock (other than a registration statement on Form S-4
and Form S-8). The restrictions contained in the preceding sentence shall not
apply to (1) the Securities to be sold hereunder, (2) the issuance of Common
Stock upon the exercise of options, warrants or other exchange rights as
disclosed as outstanding in the Registration Statement (excluding exhibits
thereto) or the Prospectus, or (3) the issuance of stock options not exercisable
during the Lock-Up Period and the grant of restricted stock awards or restricted
stock units pursuant to equity incentive plans described in the Registration
Statement (excluding exhibits thereto) and the Prospectus. Notwithstanding the
foregoing, to the extent that any Placement Agent is at such time providing
research coverage to the Company or intends to commence research coverage to the
Company and is subject to the restrictions set forth in FINRA Rule 2711(f)(4),
if (x) the Company issues an earnings release or material news, or a material
event relating to the Company occurs, during the last 17 days of the Lock-Up
Period, or (y) prior to the expiration of the Lock-Up Period, the Company
announces that it will release earnings results during the 16-day period
beginning on the last day of the Lock-Up Period, the restrictions imposed by
this clause shall continue to apply until the expiration of the 18-day period
beginning on the issuance of the earnings release or the occurrence of the
material news or material event, unless such Placement Agent waives such
extension in writing; provided, however, that this sentence shall not apply if
the research published or distributed on the Company is compliant with Rule 139
of the Securities Act and the Company’s securities are “actively traded” as
defined in Rule 101(c)(1) of Regulation M of the Exchange Act.

(xiii)       

For a period of at least three (3) years from the Effective Date, the Company
shall retain a nationally recognized PCAOB registered independent public
accounting firm reasonably acceptable to the Placement Agents. The Placement
Agents acknowledge that MaloneBailey LLP is acceptable to the Placement Agents.

(xiv)       

To engage and maintain, at its expense, a registrar and transfer agent for the
Common Stock.

(xv)       

To not take, directly or indirectly, any action designed to cause or result in,
or that has constituted or might reasonably be expected to constitute, under the
Exchange Act or otherwise, the stabilization or manipulation of the price of any
securities of the Company to facilitate the sale or resale of the Securities.

7.       

Conditions of the Placement Agents’ Obligations. The respective obligations of
the several Placement Agents hereunder are subject to the accuracy, as of the
date hereof and at the Closing Date, of and compliance in all material respects
with all representations, warranties and agreements of the Company contained
herein, the performance by the Company of its obligations hereunder and the
following additional conditions.

(a)       

If filing of the Prospectus, or any amendment or supplement thereto, is required
under the Securities Act or the Rules and Regulations, the Company shall have
filed the Prospectus (or such amendment or supplement) with the Commission in
the manner and within the time period so required (without reliance on Rule
424(b)(8) or 164(b) under the Securities Act); the Registration Statement shall
remain effective; no stop order suspending the effectiveness of the Registration
Statement or any part thereof, any Rule 462 Registration Statement, or any
amendment thereof, nor suspending or preventing the use of the Pricing
Disclosure Package, the Prospectus shall have been issued; no proceedings for
the issuance of such an order shall have been initiated or threatened; any
request of the Commission or a Placement Agent for additional information (to be
included in the Registration Statement, the Pricing Disclosure Package, the
Prospectus or otherwise) shall have been complied with to the Placement Agents’
satisfaction.

 

 15 

 

 

(b)       

FINRA shall have raised no objection to the fairness and reasonableness of the
placement terms and arrangements.

(c)       

None of the Placement Agents shall have reasonably determined, and advised the
Company, that the Registration Statement, the Pricing Disclosure Package or the
Prospectus, or any amendment thereof or supplement thereto, contains an untrue
statement of fact which, in such Placement Agent’s reasonable opinion, is
material, or omits to state a fact which, in such Placement Agent’s reasonable
opinion, is material and is required to be stated therein or necessary to make
the statements therein not misleading.

(d)       

On the Closing Date, there shall have been furnished to the Placement Agents the
opinion and negative assurance letter of Troutman Sanders LLP, U.S. counsel for
the Company, dated the Closing Date, and addressed to the Placement Agents, in
substantially the form set forth on Schedule V.

(e)       

On the Closing Date, there shall have been furnished to the Placement Agents the
opinions and negative assurance letter of Morgan Lewis & Bockius LLP and Fish &
Richardson LLP, intellectual property counsel for the Company, dated the Closing
Date, and addressed to the Placement Agents, in substantially the form set forth
on Schedule VI and Schedule VII, respectively.

(f)       

The Placement Agents shall have received a letter of MaloneBailey LLP on the
date hereof and on the Closing Date, addressed to the Placement Agents,
confirming that they are independent public accountants within the meaning of
the Securities Act and are in compliance with the applicable requirements
relating to the qualifications of accountants under Rule 2-01 of Regulation S-X
of the Commission, and confirming, as of the date of each such letter (or, with
respect to matters involving changes or developments since the respective dates
as of which specified financial information is given in the Pricing Disclosure
Package, as of a date not prior to the date hereof or more than five days prior
to the date of such letter), the conclusions and findings of said firm with
respect to the financial information and other matters required by the Placement
Agents.

(g)       

On the Closing Date, there shall have been furnished to the Placement Agents a
certificate, dated the Closing Date, and addressed to the Placement Agents,
signed by the chief executive officer and the chief financial officer of the
Company, in their capacity as officers of the Company, to the effect that:

(i)       

The representations and warranties of the Company in this Agreement that are
qualified by materiality or by reference to any Material Adverse Effect are true
and correct in all respects, and all other representations and warranties of the
Company in this Agreement are true and correct, in all material respects, as if
made at and as of the Closing Date, and the Company has complied with all the
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date;

(ii)       

No stop order or other order (A) suspending the effectiveness of the
Registration Statement or any part thereof or any amendment thereof, (B)
suspending the qualification of the Securities for offering or sale, or (C)
suspending or preventing the use of the Pricing Disclosure Package or the
Prospectus has been issued, and no proceeding for that purpose has been
instituted or, to their knowledge, is contemplated by the Commission or any
state or regulatory body; and

(iii)       

There has been no occurrence of any event resulting or reasonably likely to
result in a Material Adverse Effect during the period from and after the date of
this Agreement and prior to the Closing Date.

(h)       

On or before the date hereof, the Placement Agents shall have received duly
executed “lock-up” agreements, in a form set forth on Schedule III, among the
Placement Agents and each of the individuals specified in Schedule IV.

 

 16 

 

 

(i)       

The Securities shall have been approved for listing on the Exchange. The Company
shall have taken no action designed to, or likely to have the effect of
terminating the registration of the Common Stock under the Exchange Act or
delisting or suspending from trading the Common Stock from the Exchange, nor
shall the Company have received any information suggesting that the Commission
or the Exchange is contemplating terminating such registration or listing other
than notice from the Exchange received after the date hereof and prior to the
Closing Date that the Company failed to meet the minimum bid price per share of
common stock for a period of 30 consecutive trading days as set forth under
Nasdaq Listing Rule 5550(a)(2). The Shares, Warrant Shares and Warrants shall be
DTC eligible.

(j)       

The Company shall have furnished to the Placement Agents and their counsel such
additional documents, certificates and evidence as the Placement Agents or their
counsel may have reasonably requested.

If any condition specified in this Section 7 shall not have been fulfilled when
and as required to be fulfilled, this Agreement may be terminated by any
Placement Agent by notice to the Company at any time at or prior to the Closing
Date, and such termination shall be without liability of any party to any other
party, except that Section 6(a)(viii), Section 8 and Section 9 shall survive any
such termination and remain in full force and effect.

8.       

Indemnification and Contribution.

(a)       

The Company agrees to indemnify, defend and hold harmless each Placement Agent,
its affiliates, directors and officers and employees, and each person, if any,
who controls any Placement Agent within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any losses,
claims, damages or liabilities to which such Placement Agent or such person may
become subject, under the Securities Act or otherwise (including in settlement
of any litigation if such settlement is effected with the written consent of the
Company), insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon (i) an untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, including the information deemed to be a part of the Registration
Statement at the time of effectiveness and at any subsequent time pursuant to
Rules 430A and 430B of the Rules and Regulations, or arise out of or are based
upon the omission from the Registration Statement, or alleged omission to state
therein, a material fact required to be stated therein or necessary to make the
statements therein not misleading, (ii) an untrue statement or alleged untrue
statement of a material fact contained in the Pricing Disclosure Package, the
Prospectus, or any amendment or supplement thereto (including any documents
filed under the Exchange Act and deemed to be incorporated by reference into the
Registration Statement or the Prospectus), or in any other materials used in
connection with the offering of the Securities, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, (iii) an untrue
statement or alleged untrue statement of a material fact contained in any
materials or information provided to investors by, or with the approval of, the
Company in connection with the marketing of the offering of the Securities,
including any roadshow or investor presentations made to investors by the
Company (whether in person or electronically), or arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, (iv) in whole or in
part, any material breach in the representations and warranties of the Company
contained herein, or (v) in whole or in part, any failure of the Company to
perform its obligations hereunder, under the Subscription Agreements or under
applicable law, and will reimburse each Placement Agent for any legal or other
expenses reasonably incurred by it in connection with evaluating, investigating
or defending against such loss, claim, damage, liability or action; provided,
however, that the Company shall not be liable in any such case to the extent
that any such loss, claim, damage, liability or action arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in the Registration Statement, the Pricing Disclosure Package, the
Prospectus, or any amendment or supplement thereto, in reliance upon and in
conformity with written information furnished to the Company by such Placement
Agent specifically for use in the preparation thereof, which written information
is described in Section 8(f).

 

 17 

 

 

(b)       

Each Placement Agent, severally and not jointly, will indemnify, defend and hold
harmless the Company, its affiliates, directors, officers and employees, and
each person, if any, who controls the Company within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, from and against any
losses, claims, damages or liabilities to which the Company may become subject,
under the Securities Act or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of such
Placement Agent), insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon an untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement, the Pricing Disclosure Package, the Prospectus, or any amendment or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Registration
Statement, the Pricing Disclosure Package, the Prospectus, or any amendment or
supplement thereto, in reliance upon and in conformity with written information
furnished to the Company by such Placement Agent specifically for use in the
preparation thereof, which written information is described in Section 8(f), and
will reimburse the Company for any legal or other expenses reasonably incurred
by the Company in connection with defending against any such loss, claim,
damage, liability or action.

(c)       

Promptly after receipt by an indemnified party under subsection (a) or (b) above
of notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party under such
subsection, notify the indemnifying party in writing of the commencement
thereof; but the failure to notify the indemnifying party shall not relieve the
indemnifying party from any liability that it may have to any indemnified party
except to the extent such indemnifying party has been materially prejudiced by
such failure. In case any such action shall be brought against any indemnified
party, and it shall notify the indemnifying party of the commencement thereof,
the indemnifying party shall be entitled to participate in, and, to the extent
that it shall wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel satisfactory to such
indemnified party, and after notice from the indemnifying party to such
indemnified party of the indemnifying party’s election so to assume the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under such subsection for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof; provided,
however, that if (i) the indemnified party has reasonably concluded (based on
advice of counsel) that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party, (ii) a conflict or potential conflict exists (based on
advice of counsel to the indemnified party) between the indemnified party and
the indemnifying party (in which case the indemnifying party will not have the
right to direct the defense of such action on behalf of the indemnified party),
or (iii) the indemnifying party has not in fact employed counsel reasonably
satisfactory to the indemnified party to assume the defense of such action
within a reasonable time after receiving notice of the commencement of the
action, the indemnified party shall have the right to employ a single counsel to
represent it in any claim in respect of which indemnity may be sought under
subsection (a) or (b) of this Section 8, in which event the reasonable fees and
expenses of such separate counsel shall be borne by the indemnifying party or
parties and reimbursed to the indemnified party as incurred.

The indemnifying party under this Section 8 shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party against any loss,
claim, damage, liability or expense by reason of such settlement or judgment. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement, compromise or consent to the entry of judgment in
any pending or threatened action, suit or proceeding in respect of which any
indemnified party is a party or could be named and indemnity was or would be
sought hereunder by such indemnified party, unless such settlement, compromise
or consent (a) includes an unconditional release of such indemnified party from
all liability for claims that are the subject matter of such action, suit or
proceeding and (b) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any indemnified party.

 

 18 

 

 

(d)       

If the indemnification provided for in this Section 8 is unavailable or
insufficient to hold harmless an indemnified party under subsection (a) or (b)
above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities referred to in subsection (a) or (b) above, (i) in such proportion
as is appropriate to reflect the relative benefits received by the Company on
the one hand and the Placement Agents on the other from the offering and sale of
the Securities or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company on the one hand and the Placement Agents on the other in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the Placement Agents on the other shall be deemed to be in the same
proportion as the total net proceeds from the offering (before deducting
expenses) received by the Company bear to the total fees received by the
Placement Agents, in each case as set forth in the table on the cover page of
the Final Prospectus. The relative fault shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company or the Placement Agents and the parties’
relevant intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission. The Company and each Placement Agent
agree that it would not be just and equitable if contributions pursuant to this
subsection (d) were to be determined by pro rata allocation or by any other
method of allocation that does not take account of the equitable considerations
referred to in the first sentence of this subsection (d). The amount paid by an
indemnified party as a result of the losses, claims, damages or liabilities
referred to in the first sentence of this subsection (d) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending against any action or claim
that is the subject of this subsection (d). Notwithstanding the provisions of
this subsection (d), no Placement Agent shall be required to contribute any
amount in excess of the amount of such Placement Agent’s cash fee referenced in
Section 1(e) actually received by such Placement Agent pursuant to this
Agreement. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. The
Placement Agents’ obligations to contribute as provided in this Section 8 are
several in proportion to their respective placement obligations and not joint.

(e)       

The obligations of the Company under this Section 8 shall be in addition to any
liability that the Company may otherwise have and the benefits of such
obligations shall extend, upon the same terms and conditions, to each person, if
any, who controls any Placement Agent within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act; and the several obligations of
each Placement Agent under this Section 8 shall be in addition to any liability
that such Placement Agent may otherwise have and the benefits of such
obligations shall extend, upon the same terms and conditions, to the Company,
and its officers, directors and each person who controls the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act.

(f)       

For purposes of this Agreement, each Placement Agent severally confirms, and the
Company acknowledges, that there is no information concerning such Placement
Agent furnished in writing to the Company by such Placement Agent specifically
for preparation of or inclusion in the Registration Statement, the Pricing
Disclosure Package or the Prospectus, other than Agents’ Information.

9.       

Representations and Agreements to Survive Delivery. All representations,
warranties, and agreements of the Company herein or in certificates delivered
pursuant hereto, including, but not limited to, the agreements of the several
Placement Agents and the Company contained in Section 6(a)(viii) and Section 8
hereof, shall remain operative and in full force and effect regardless of any
investigation made by or on behalf of the several Placement Agents or any
controlling person thereof, or the Company or any of its officers, directors, or
controlling persons, and shall survive delivery of, and payment for, the
Securities to and by the Placement Agents hereunder.

10.       

[Reserved]

11.       

Termination of this Agreement.

(a)       

Any Placement Agent shall have the right to terminate this Agreement by giving
notice to the Company as hereinafter specified at any time at or prior to the
Closing Date, if in the discretion of such Placement Agent, (i) there has
occurred any material adverse change in the securities markets or any event, act
or occurrence that has materially disrupted, or in the opinion of such Placement
Agent, will in the future materially disrupt, the securities markets or there
shall be such a material adverse change in general financial, political or
economic conditions or the effect of international conditions on the financial
markets in the United States is such as to make it, in the judgment of such
Placement Agent, inadvisable or impracticable to market the Securities or
enforce contracts for the sale of the Securities, (ii) trading in the Company’s
Common Stock shall have been suspended by the Commission, the Exchange or
trading in securities generally on the NASDAQ Global Market, New York Stock
Exchange or NYSE MKT shall have been suspended, (iii) minimum or maximum prices
for trading shall have been fixed, or maximum ranges for prices for securities
shall have been required, on the NASDAQ Global Market, New York Stock Exchange,
or NYSE MKT, by such exchange or by order of the Commission or any other
governmental authority having jurisdiction, (iv) a banking moratorium shall have
been declared by federal or New York or California state authorities, (v) there
shall have occurred any attack on, outbreak or escalation of hostilities or act
of terrorism involving the United States, any declaration by the United States
of a national emergency or war, any substantial change or development involving
a prospective substantial change in United States or international political,
financial or economic conditions or any other calamity or crisis, (vi) the
Company suffers any loss by strike, fire, flood, earthquake, accident or other
calamity, whether or not covered by insurance, or (vii) in the judgment of such
Placement Agent, there has been, since the time of execution of this Agreement
or since the respective dates as of which information is given in the
Prospectus, any material adverse change in the assets, properties, condition,
financial or otherwise, or in the results of operations, business affairs or
business prospects of the Company and its subsidiaries considered as a whole,
whether or not arising in the ordinary course of business. Any such termination
shall be without liability of any party to any other party except that the
provisions of Section 6(a)(viii) and Section 8 hereof shall at all times be
effective and shall survive such termination.

 

 19 

 

 

(b)       

If any Placement Agent elects to terminate this Agreement as provided in this
Section, the Company and the other Placement Agents shall be notified promptly
by such Placement Agent by telephone, confirmed by letter.

12.       

Notices. Except as otherwise provided herein, all communications hereunder shall
be in writing and, (i) if to the Placement Agents, shall be mailed, delivered or
telecopied to (a) Chardan Capital Markets, LLC, 17 State Street, Suite 1600, New
York, NY 10004, telecopy number: (646) 465-9091, Attention: Jonas Grossman; (b)
Rodman & Renshaw, a unit of H.C. Wainwright & Co., LLC, Attention: Head of
Investment Banking, Fax: 212-214-0803, and (ii) if to the Company, shall be
mailed, delivered or telecopied to it at Ohr Pharmaceuticals, Inc., Inc. 800
Third Ave, 11th floor, New York, NY 10022, telecopy number: (212) 644-0544,
Attention: Jason Slakter, CEO; or in each case to such other address as the
person to be notified may have requested in writing. Any party to this Agreement
may change such address for notices by sending to the parties to this Agreement
written notice of a new address for such purpose.

13.       

Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and assigns and the controlling persons, officers and directors
referred to in Section 8. Nothing in this Agreement is intended or shall be
construed to give to any other person, firm or corporation any legal or
equitable remedy or claim under or in respect of this Agreement or any provision
herein contained. The term “successors and assigns” as herein used shall not
include any purchaser, as such purchaser, of any of the Securities from any
Placement Agent.

14.       

Absence of Fiduciary Relationship. The Company acknowledges and agrees that: (a)
each Placement Agent has been retained solely to act as an agent in connection
with the sale of the Securities and that no fiduciary, advisory or agency
relationship between the Company and any Placement Agent has been created in
respect of any of the transactions contemplated by this Agreement, irrespective
of whether any Placement Agent has advised or is advising the Company on other
matters; (b) the price and other terms of the Securities set forth in this
Agreement were established by the Company following discussions and arms-length
negotiations with the Placement Agents and the Company is capable of evaluating
and understanding and understands and accepts the terms, risks and conditions of
the transactions contemplated by this Agreement; (c) it has been advised that
each Placement Agent and its affiliates are engaged in a broad range of
transactions that may involve interests that differ from those of the Company
and that no Placement Agent has any obligation to disclose such interest and
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship; (d) it has been advised that each Placement Agent is acting, in
respect of the transactions contemplated by this Agreement, solely for the
benefit of such Placement Agent, and not on behalf of the Company.

15.       

Amendments and Waivers. No supplement, modification or waiver of this Agreement
shall be binding unless executed in writing by the party to be bound thereby.
The failure of a party to exercise any right or remedy shall not be deemed or
constitute a waiver of such right or remedy in the future. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provision hereof (regardless of whether similar), nor shall any such
waiver be deemed or constitute a continuing waiver unless otherwise expressly
provided.

 

 20 

 

 

16.       

Partial Unenforceability. The invalidity or unenforceability of any section,
paragraph, clause or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph, clause or provision.

17.       

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

18.       

Submission to Jurisdiction. The Company irrevocably (a) submits to the
jurisdiction of any court of the State of New York for the purpose of any suit,
action, or other proceeding arising out of this Agreement, or any of the
agreements or transactions contemplated by this Agreement, the Registration
Statement and the Prospectus (each a “Proceeding”), (b) agrees that all claims
in respect of any Proceeding may be heard and determined in any such court, (c)
waives, to the fullest extent permitted by law, any immunity from jurisdiction
of any such court or from any legal process therein, (d) agrees not to commence
any Proceeding other than in such courts, and (e) waives, to the fullest extent
permitted by law, any claim that such Proceeding is brought in an inconvenient
forum. THE COMPANY (ON BEHALF OF ITSELF AND, TO THE FULLEST EXTENT PERMITTED BY
LAW, ON BEHALF OF ITS RESPECTIVE EQUITY HOLDERS AND CREDITORS) HEREBY WAIVES ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED UPON, ARISING
OUT OF OR IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT, THE REGISTRATION STATEMENT, THE PRICING DISCLOSURE PACKAGE AND
THE PROSPECTUS.

19.       

Counterparts. This Agreement may be executed in one or more counterparts and, if
executed in more than one counterpart, the executed counterparts shall each be
deemed to be an original and all such counterparts shall together constitute one
and the same instrument.

[Signature Page Follows]

 

 

 21 

 

 

Please sign and return to the Company the enclosed duplicates of this letter
whereupon this letter will become a binding agreement between the Company and
the several Placement Agents in accordance with its terms.

 

 



      Very truly yours,                 OHR PHARMACEUTICALS, INC.              
  By: /s/ Sam Backenroth         Name: Sam Backenroth         Title: CFO
Confirmed as of the date first above-mentioned.               CHARDAN CAPITAL
MARKETS, LLC               By: /s/ Jonas Grossman       Name: Jonas Grossman    
  Title: Managing Partner               H.C. WAINWRIGHT & CO., LLC              
By: /s/ Mark Viklund       Name: Mark Viklund       Title: Chief Executive
Officer    



 

 

[Signature page to Placement Agent Agreement]

 

 

 

 

 

EXHIBIT A

Form of Securities Purchase Agreement

[Filed Separately]

 

 

 Exhibit A - Page 1 

 

 

EXHIBIT B

Form of Warrant

[Filed Separately]

 

 

Exhibit B - Page 1 

 

 

SCHEDULE I

Final Term Sheet

Issuer: Ohr Pharmaceuticals, Inc.  (the “Company”) Symbol: OHRP Security: One
share of common stock and .7 of a warrant to purchase one share of common stock
at an exercise price of $1.00 per share. Public offering price: $0.70 Placement
Agent commission: 8% Trade date: April 5, 2017 Settlement date: April 10, 2017
Placement Agents: Chardan Capital Markets, LLC and H.C. Wainwright & Co., LLC

 

 

 Schedule I - Page 1 

 

 

SCHEDULE II

Subsidiaries

 

Ohr Opco, Inc.

Ohr Pharma, LLC

 

 

 

 Schedule II - Page 1 

 

 

SCHEDULE III

Form of Lock-Up Agreement

April 4, 2017

Chardan Capital Markets, LLC
17 State Street
Suite 1600
New York, NY 10004

H.C. Wainwright & Co., LLC
430 Park Avenue
New York, New York 10022

Ladies and Gentlemen:

This Lock-Up Agreement is being delivered to you in connection with the proposed
Placement Agent Agreement (the “Placement Agent Agreement”) to be entered into
among Ohr Pharmaceuticals, Inc., a Delaware corporation (the “Company”), Chardan
Capital Markets, LLC and H.C. Wainwright & Co., LLC (collectively, the
“Placement Agents”), with respect to the proposed “best efforts” public offering
of securities of the Company (the “Offering”), including consisting of shares of
common stock, par value $0.0001 per share, of the Company (the “Common Stock”)
and Warrants to purchase shares of Common Stock. Capitalized terms used and not
otherwise defined herein shall have the meanings given them in the Placement
Agent Agreement.

In order to induce you to enter into the Placement Agent Agreement, the
undersigned agrees that, for a period (the “Lock-Up Period”) beginning on the
date hereof and ending on, and including, the date that is 90 days after the
date of the final prospectus relating to the Offering, the undersigned will not,
without the prior written consent of the Placement Agents, (i) sell, offer to
sell, contract or agree to sell, hypothecate, pledge, grant any option to
purchase or otherwise dispose of or agree to dispose of, directly or indirectly,
or file (or participate in the filing of) a registration statement with the
Securities and Exchange Commission (the “Commission”) in respect of, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the Commission
promulgated thereunder (the “Exchange Act”) with respect to, any Common Stock or
any other securities of the Company that are substantially similar to Common
Stock, or any securities convertible into or exchangeable or exercisable for, or
any warrants or other rights to purchase, the foregoing, (ii) enter into any
swap or other arrangement that transfers to another, in whole or in part, any of
the economic consequences of ownership of Common Stock or any other securities
of the Company that are substantially similar to Common Stock, or any securities
convertible into or exchangeable or exercisable for, or any warrants or other
rights to purchase, the foregoing, whether any such transaction is to be settled
by delivery of Common Stock or such other securities, in cash or otherwise or
(iii) publicly announce an intention to effect any transaction specified in
clause (i) or (ii).

The foregoing paragraph shall not apply to (a) the registration of the offer and
sale of Common Stock as contemplated by the Placement Agent Agreement and the
sale of the Common Stock by the several Placement Agents in the Offering, (b)
bona fide gifts, provided the recipient thereof agrees in writing with the
Placement Agents to be bound by the terms of this Lock-Up Agreement, (c)
dispositions to any trust for the direct or indirect benefit of the undersigned
and/or the immediate family of the undersigned, provided that such trust agrees
in writing with the Placement Agents to be bound by the terms of this Lock-Up
Agreement, (d) transfers of Common Stock or securities convertible into Common
Stock on death by will or intestacy, (e) sales or transfers of Common Stock
solely in connection with the “cashless” exercise of Company stock options
outstanding on the date hereof for the purpose of exercising such stock options
(provided that any remaining Common Stock received upon such exercise will be
subject to the restrictions provided for in this Lock-Up Agreement) or (f) sales
or transfers of Common Stock or securities convertible into Common Stock
pursuant to a sales plan entered into prior to the date hereof pursuant to Rule
10b5-1 under the Exchange Act, a copy of which has been provided to the
Placement Agents. In addition, the restrictions sets forth herein shall not
prevent the undersigned from entering into a sales plan pursuant to Rule 10b5-1
under the Exchange Act after the date hereof, provided that (i) a copy of such
plan is provided to the Placement Agents promptly upon entering into the same
and (ii) no sales or transfers may be made under such plan until the Lock-Up
Period ends or this Lock-Up Agreement is terminated in accordance with its
terms. For purposes of this paragraph, “immediate family” shall mean the
undersigned and the spouse, any lineal descendent, father, mother, brother or
sister of the undersigned.

 

 Schedule III - Page 1 

 

 

In addition, the undersigned hereby waives any rights the undersigned may have
to require registration of Common Stock in connection with the filing of a
registration statement relating to the Offering. The undersigned further agrees
that, for the Lock-Up Period, the undersigned will not, without the prior
written consent of the Placement Agents, make any demand for, or exercise any
right with respect to, the registration of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock, or warrants or
other rights to purchase Common Stock or any such securities.

Notwithstanding the above, if (a) during the period that begins on the date that
is fifteen (15) calendar days plus three (3) business days before the last day
of the Lock-Up Period and ends on the last day of the Lock-Up Period, the
Company issues an earnings release or material news or a material event relating
to the Company occurs; or (b) prior to the expiration of the Lock-Up Period, the
Company announces that it will release earnings results during the sixteen (16)
day period beginning on the last day of the Lock-Up Period, then the
restrictions imposed by this Lock-Up Agreement shall continue to apply until the
expiration of the date that is fifteen (15) calendar days plus three (3)
business days after the date on which the issuance of the earnings release or
the material news or material event occurs; provided, however, that this
paragraph shall not apply if (i) the safe harbor provided by Rule 139 under the
Act is available in the manner contemplated by Rule 2711(f)(4) of the Financial
Industry Regulatory Authority, Inc. (“FINRA”) and (ii) within the 3 business
days preceding the 15th calendar day before the last day of the Lock-Up Period,
the Company delivers to the Placement Agents a certificate, signed by the Chief
Financial Officer or Chief Executive Officer of the Company, certifying on
behalf of the Company that the Company’s shares of Common Stock are “actively
traded securities,” within the meaning of Rule 2711(f)(4) of FINRA.

The undersigned hereby confirms that the undersigned has not, directly or
indirectly, taken, and hereby covenants that the undersigned will not, directly
or indirectly, take, any action designed, or which has constituted or will
constitute or might reasonably be expected to cause or result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of shares of Common Stock.

If (i) the Company notifies you in writing that it does not intend to proceed
with the Offering, (ii) the registration statement filed with the Commission
with respect to the Offering is withdrawn, (iii) if the closing of the Offering
does not occur prior to ninety (90) days from the date of this Lock-Up Agreement
or (iv) for any reason the Placement Agent Agreement shall be terminated prior
to the Closing Date (as defined in the Placement Agent Agreement), this Lock-Up
Agreement shall be terminated and the undersigned shall be released from its
obligations hereunder.

 

 

 Schedule III - Page 2 

 

 

SCHEDULE IV

List of officers, directors and stockholders executing lock-up agreements

 

AIGH Investment Partners LLC

June Almenoff

Sam Backenroth

Ira Greenstein

Avner Ingerman

Jason Slakter

Thomas Riedhammer

SKS Ocular I LLC

 



 Schedule IV - Page 1 

 